Citation Nr: 1533448	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  12-19 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the right knee.

2.  Entitlement to service connection for degenerative joint disease of the left knee.

3.  Entitlement to service connection for neuropathy of the right foot.

4.  Entitlement to service connection for neuropathy of the left foot.

5.  Entitlement to service connection for a left shoulder disorder to include arthritis and inflammation.

6.  Entitlement to service connection for a right leg disorder.

7.  Entitlement to service connection for a left leg disorder.

8.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety.

9.  Entitlement to non-service connected pension benefits.


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to March 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and August 2012 decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Jackson, Mississippi.

In characterizing the issues on appeal, the Board recognizes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As the medical evidence of record indicates that in the past, the Veteran has received multiple psychiatric diagnoses, the issue of entitlement to service connection for PTSD has been expanded as noted on the title page of this decision consistent with Clemons.  

The issues of entitlement to service connection for a right knee disorder, left knee disorder, right leg disorder, left leg disorder, neuropathy of the right foot, neuropathy of the left foot, left shoulder disorder, and non-service connected pension benefits are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDING OF FACT

The Veteran has a diagnosis of an acquired psychiatric disorder that is related to an in-service stressor.


CONCLUSION OF LAW

An acquired psychiatric disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  However, as the Board is granting the only claim being decided herein, for entitlement to service connection for an acquired psychiatric disorder, further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App 362, 367-368 (2001).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  

There are also particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Establishing service connection for PTSD requires (1) a diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304(f).


Service treatment records were reviewed and show no treatment for or diagnosis of a psychiatric disorder, to include PTSD or depression, during military service.  

In a December 2009 statement, the Veteran recalled being assigned to the 1st 5th Infantry Division while serving in Vietnam.  He said that he was assigned to a medical unit.  In August 1971, an ammo supply was blown up at Quang Tri, and he was sent to the sight with an ambulance.  He said that he picked up a body at the sight and rode for four to five hours before he could find where to take the body.  He also recalled that in October 1971, he saw a person with body parts (ears) around their neck, and he also saw severed heads.

In a July 2011 statement, the Veteran stated that he was exposed to mortar fire while he was on active duty.  He related that he was an ambulance driver while on active duty.

On VA compensation and pension examination in April 2012, the examiner specifically concluded that the Veteran did not have a diagnosis of PTSD that conformed to DSM-IV criteria.  Diagnoses of depressive disorder, anxiety disorder, and alcohol dependence were given.  The examiner considered depression to be the Veteran's primary mental health condition, had he opined that the depression was primarily associated with the Veteran's current physical health.  The examiner also indicated that longstanding anxiety symptoms related to his military service experiences were also a likely contributing factor to his depression.  During the examination, the Veteran reported that he was not actually in active combat situations, but he was often scared of enemy attacks, and he saw the effects of attacks on camps when he would go on transport missions.  He also indicated that while on active duty in Vietnam, an ammunition dump was blown up, and he was blown off of his bed into a wall.  The examiner reiterated that the Veteran's anxiety was as likely as not related to stressors that occurred during the Veteran's military service.

A July 2012 clinic record from the Vet Center reflects that the Veteran had PTSD symptoms to include bad dreams and intrusive thoughts as a result of his military combat experience.  He attended a weekly combat PTSD support group.

In this instance, the Veteran has claimed to have an acquired psychiatric disorder as a result of exposure to mortar fire and bodies while working as a vehicle driver on active duty in Vietnam.

The Board recognizes that absent objective evidence that the veteran engaged in combat with the enemy, his lay statements, alone, are not sufficient to establish the occurrence of an in-service stressor.  Cohen, 10 Vet. App. at 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, in such cases, the record must contain service records or other corroborative evidence that substantiates the veteran's testimony or statements as to the occurrence of a claimed stressor.  See 38 C.F.R. § 3.304; West v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki, 6 Vet. App. at 98.  However, corroboration of every detail of a claimed stressor, including the Veteran's personal participation, is not required; rather, a veteran only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure.  See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 (1997)).

Here, such corroborative evidence has been supplied in the form of the Veteran's service personnel records.  The service personnel records confirm that the Veteran served with the 1st 5th Infantry Division, and more specifically with the 56th Transportation Company while serving in Vietnam in 1971 and 1972.  Additionally, the service personnel records document that the Veteran participated in an unnamed campaign.  The statements from the Veteran have also been consistent throughout the entire appeal.  No evidence of record appears to impugn his credibility.  As such, the Board finds that the Veteran's report of his in-service stressors, coupled with the corroborating evidence found in his service personnel records, satisfies the requirement of an in-service stressor.  

The remaining question is whether the Veteran had an acquired psychiatric disorder as a result of those in-service stressors.  As recorded above, in April 2012, a VA compensation and pension examiner gave the Veteran a DSM-IV diagnosis of anxiety that was as likely as not related to stressors that occurred during the Veteran's military service.  The diagnosis was given after a thorough psychiatric examination, and the etiology opinion was offered based on an understanding of the Veteran's history.  Significantly, no other evidence of record contradicts the VA examiners opinion.  As the evidence of record shows an in-service stressor, a current diagnosis of an acquired psychiatric disorder, and satisfactory evidence of a link between the two, service connection for an acquired psychiatric disorder is granted.

Finally, as noted above, the Veteran was diagnosed with depressive disorder, anxiety, and was additionally treated for PTSD symptoms at a Vet Center during the pendency of the appeal.  Even if service connection for these psychiatric disorders were to be established separately, no additional benefit would be due to the Veteran or the appellant.  The rating criteria for PTSD (Diagnostic Code 9411 and depressive disorder (Diagnostic Code 9434), and anxiety disorder (Diagnostic Code 9413) are exactly the same under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  The Federal Circuit has held that two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology.  See Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).  Accordingly, a separate discussion as to the Veteran's other psychiatric disorders diagnosed during the pendency of the appeal is unnecessary; as it appears that all the psychiatric symptomatology is overlapping and the RO should attribute it to the Veteran's service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the veteran's service-connected disability).  The Board notes, however, that the RO will determine in the first instance an appropriate disability rating to assign the now service-connected acquired psychiatric disorder.


ORDER

Service connection for an acquired psychiatric disorder is granted.


REMAND

Service Connection for Degenerative Joint Disease of the Right and Left Knees, Left Shoulder

The Veteran has claimed that he has a current disability of the bilateral knees due to an injury that occurred while he was serving in Vietnam.  He has said that an ammunition dump was blown up, and he was blown off of his bed into a wall, causing injury to his knees.  See April 2012 VA examination report.  The Veteran has also asserted that he has a current right knee disability secondary to an altered gait caused by his painful left knee.  See September 2012 statement from the Veteran.

Concerning his left shoulder, the Veteran has related that while on active duty, he had to load and unload generators off of a truck by himself.  He said that the heavy lifting caused a lot of pain, wear, and tear on his shoulder.  See September 2012 statement from the Veteran.

The Veteran was given a VA examination in April 2012.  The examiner gave diagnoses of degenerative joint disease of the bilateral knees and left shoulder.  However, no etiology opinion was given.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  On remand, new etiology opinions must be requested-opinions that specifically consider and discuss the Veteran's contentions as well as post-service history.

Furthermore, the Board points out that there is seemingly pivotal medical evidence and/or examinations that are missing from the record that could speak to the Veteran's condition.  Specifically, as a part of the April 2012 VA examination report, the examiner indicated that Disability Benefit Questionnaires (DBQ) concerning the knees and shoulders would be completed and associated with the examination report.  None of these DBQs are of record.  As such, additional development with regards to obtaining additional medical records is necessary for the VA to fulfil its duty to the Veteran.

Service Connection for Neuropathy of the Right and Left Feet, Right and Left Leg Disorders

In addition to seeking service connection for peripheral neuropathy of the right and left feet, the Veteran also seeks service connection in general for right and left leg disorders.  See July 2010 claim, September 2010 statement.  Notably, the RO also developed a claim for service connection for gout; this claim was denied in the same August 2012 RO decision which denied service connection for neuropathy of the bilateral feet and for "left leg condition" and "right leg condition."  See August 2012 RO decision.  In his September 2012 Notice of Disagreement, the Veteran essentially argues that his right and left leg "condition" consists of neuropathy.  He specifically did not file a Notice of Disagreement concerning the denial of service connection for gout.  In light of these statements, the Board will consider the Veteran's claims for service connection for disorders of the right and left leg to be claims for service connection for neuropathy of the right and left leg.

Specifically, the Veteran has claimed that he has peripheral neuropathy of his lower extremities as a result of exposure to herbicides while on active duty in the Republic of Vietnam.  A February 2013 VA neurology note an assessment of peripheral neuropathy.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307. 

Service personnel records reflect that the Veteran served in Vietnam during the applicable time period, and so exposure to herbicides is conceded.  However, the Veteran's medical records suggest that he currently suffers from peripheral neuropathy that began to manifest itself at some point after 2000, whereas federal regulations only allow for a presumptive grant of service connection for acute or subacute peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  See 38 C.F.R. § 3.309(e).  As such, the evidence suggests that the Veteran does not have they type of peripheral neuropathy subject to presumptive service connection.

However, service connection for peripheral neuropathy can still be considered on a direct basis.  

The Veteran was given a VA examination in April 2012.  The examiner gave a diagnosis of peripheral neuropathy of the bilateral lower extremities.  However, no etiology opinion was given.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  On remand, a new etiology opinion must be requested-an opinion that specifically considers and discusses the Veteran's contentions as well as post-service history.

The Board again points out that there is seemingly pivotal medical evidence and/or examinations that are missing from the record that could speak to the Veteran's condition.  Specifically, as a part of the April 2012 VA examination report, the examiner indicated that Disability Benefit Questionnaires (DBQ) concerning the neuropathy would be completed and associated with the examination report.  This DBQ is not of record.  As such, additional development with regards to obtaining additional medical records is necessary for the VA to fulfil its duty to the Veteran.

Non-Service Connected Pension Benefits

A claim for nonservice-connected pension purposes is determined based on the total impairment caused by all nonservice-connected disabilities not the result of the Veteran's willful misconduct.  See 38 U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. §§ 3.321(b)(2), 3.340, 3.342(a), 4.17; Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992).

In the February 2009 rating decision on appeal, the RO assessed the Veteran's nonservice-connected bilateral knees at 20 percent each, lumbar spine at 10 percent, hypertension at 0 percent, tinea pedis at 0 percent, and bilateral carpal tunnel syndrome at 0 percent each, for a combined 50 percent rating.  These ratings were based on findings from VA examinations conducted in January and February 2009.  Since that time, service connection has been granted for degenerative arthritis of the lumbar spine, tinnitus, and bilateral hearing loss.  Additionally, VA treatment records show that the Veteran regularly undergoes cardiology treatment as well as therapy for arthritis in multiple joints.  See VA treatment records from May 2013, June 2013. 

In light of the Veteran's contentions and the length of the intervening period since the Veteran was last examined to assess these disabilities, the Board finds that a VA general medical examination is necessary to properly assess the current severity of his nonservice-connected disabilities and to determine whether the Veteran is entitled to a permanent and total disability rating for nonservice-connected pension purposes due to his nonservice-connected disabilities that he claims prevents him from sustaining gainful employment.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding pertinent treatment records.  All records and/or responses received should be associated with the claims file.

Attention is specifically directed to those DBQs that were identified/ordered in the April 2012 VA examination.  Determine if such DBQs were completed, and if so, obtain the results.  If it is determined that those DBQs were not completed, inquire as to why such was not accomplished and provide details of such discovery in the claims file.

2.  Arrange for the Veteran to undergo an appropriate VA examination to determine the nature and etiology of his bilateral knee disabilities and left shoulder disability.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

The examiner should identify any pertinent pathology found and should diagnose any disability of the right knee, left knee, and left shoulder.  As to any pertinent disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any such disability had its onset in service, was aggravated by service, or is otherwise related to any incident of service.

For the purposes of this examination, the examiner is to consider the Veteran's accounts of being blown off of his bed into a wall due to an explosion while on active duty, and of experiencing wear and tear to his left shoulder by loading and unloading generators by himself while on active duty, to be credible.

Any opinion expressed must be accompanied by a complete rationale.

3.  Arrange for the Veteran to undergo an appropriate VA examination to determine the nature and etiology of his peripheral neuropathy of the bilateral legs and feet.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

The examiner should identify any pertinent pathology found and should diagnose any current peripheral neuropathy of the bilateral legs and feet.  As to any pertinent disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any such neuropathic disability had its onset in service, was aggravated by service, or is otherwise related to any incident of service.

Any opinion expressed must be accompanied by a complete rationale.

4.  Then, schedule the Veteran for the appropriate VA examination for pension purposes to assist in determining the nature and current severity of any nonservice-connected disabilities.  The claims file must be made available to the examiner(s) for review, and the examination report should reflect that such review has been accomplished.  All appropriate testing should be conducted and all pertinent diagnoses rendered.  The examiner should also request an occupational and social history from the Veteran.  Based on review of the record and examination of the Veteran, the examiner must specifically comment on the impact of his nonservice-connected disabilities only on the Veteran's occupational and daily activity functioning.  An explanation for each conclusion must be provided.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


